Sims, J.,
delivered the opinion of the court.
The facts in the instant case are similar to those in the case of Charles Cochran v. Commonwealth, ante, p. 801, in which the opinion of this court is handed down at this term, and precisely the same questions are involved and decided, except that instruction No. 1 offered by the accused and refused by the trial court in Cochran’s Case was not offered or given in the instant case. Hence the opinion in the former case is hereby adopted and referred to as the opinion in this case, with the single exception of what is said therein with respect to said instruction No. 1; and for the reasons given in such opinion the instant case is affirmed.

Affirmed.